Citation Nr: 0413430	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis, 
claimed as undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1987 
and from November 1990 to July 1991.  She served in Southwest 
Asia from January to June 1991.

The instant appeal arose from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for multiple sclerosis, claimed as 
undiagnosed illness.

In December 2003 the appellant and her mother appeared at a 
hearing before the undersigned Veterans Law Judge sitting at 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
multiple sclerosis began during service or was manifest to a 
compensable degree within seven years of discharge from 
service.

2.  The veteran's problems with skin rash, shortness of 
breath, muscle and joint pain, fatigue, numbness in the hands 
and feet, memory loss, slurred speech, headaches, blurred 
vision, stomach and bowel problems, difficulty with 
urination, insomnia, dizziness, depression, nervousness, dry 
mouth, loss of coordination, and brain lesions have not 
escaped diagnosis.


CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she has Gulf War syndrome 
manifested by skin rash, shortness of breath, muscle and 
joint pain, fatigue, numbness in the hands and feet, memory 
loss, slurred speech, headaches, blurred vision, stomach and 
bowel problems, difficulty with urination, insomnia, 
dizziness, depression, nervousness, dry mouth, loss of 
coordination, and brain lesions.  In the alternative, she 
asserts that these symptoms are related to multiple sclerosis 
(MS) which began in service or within the presumptive period.  
She testified that her multiple sclerosis was manifested in 
service by locking of the knee and that since service she had 
intermittent neurological and other complaints which 
eventually led to the diagnosis of multiple sclerosis.

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for disease or disability which is 
diagnosed after discharge from service, when all of the 
evidence establishes that such disease or disability was 
incurred during service.  38 C.F.R. § 3.303(d) (2003).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).  
The VA General Counsel has specifically held that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia, cannot be service-connected 
under 38 U.S.C.A. § 1117.  See VAOPGCPREC 8-98 (Aug. 3, 
1998).  

Multiple sclerosis may be presumed to have been incurred in 
service if manifest to a compensable degree within seven 
years of separation from service, even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  VA regulations 
state explicitly that the minimum rating for multiple 
sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 
8018 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107  
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (2003).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

First, the Board will address the veteran's assertions as 
regards Gulf War syndrome.  The veteran did serve in 
Southwest Asia during the Persian Gulf War, and she does have 
objective indications of a chronic disability.  However, the 
undiagnosed illness claim fails because the disability 
resulting in these manifestations has not escaped diagnosis.  
Rather, the preponderance of the evidence is against the 
claim as these symptoms have been attributed to multiple 
sclerosis (for which service connection is herein granted), 
and to other known diagnoses.  

An April 2002 VA examination report noted the veterans 
complaints of skin rash, shortness of breath, muscle and 
joint pain, fatigue, numbness, memory loss, slurred speech, 
headaches, bowel and bladder issues, dizziness, irritability, 
loss of coordination, and difficulty swallowing, and stated 
that "all the above symptoms can be explained by her MS."  
In addition, a July 2002 private medical report diagnosed 
post-traumatic stress disorder (PTSD) and various types of 
poisoning which "explain the causes of the vague or 
confusing symptoms" the veteran reported.  To the extent 
that the July 2002 private medical record indicates that 
there is any symptomatology that remains undiagnosed, the 
Board finds that the April 2002 VA examination is more 
probative because the claims folder was reviewed prior to the 
examination, whereas the private medical report did not 
indicate that the entire record had been reviewed.  Based on 
this medical evidence, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a disability manifested by skin rash, shortness of 
breath, muscle and joint pain, fatigue, numbness in the hands 
and feet, memory loss, slurred speech, headaches, blurred 
vision, stomach and bowel problems, difficulty with 
urination, insomnia, dizziness, depression, nervousness, dry 
mouth, loss of coordination, and brain lesions, claimed as 
due to undiagnosed illness, as the veteran's symptoms have 
been attributed to multiple sclerosis and to other known 
diagnoses.  

With regard to the multiple sclerosis claim, the Board 
further finds that the evidence supports an award of service 
connection for multiple sclerosis.  The diagnosis of multiple 
sclerosis, was first proffered by the veteran's private 
physician in March 2001, after examination and magnetic 
resonance imaging of the brain revealed lesions consistent 
with a demyelinating process.  That diagnosis has since been 
endorsed by several other private physicians as well as the 
VA physician who performed the April 2002 examination of the 
veteran.  The sole physician who has provided a conflicting 
diagnosis is one of the veteran's private physicians, S. C. 
Nunez, M.D.  Although Dr. Nunez had diagnosed multiple 
sclerosis in other documents, in a July 2002 medical record 
she provided diagnoses of various types of chemical poisoning 
and PTSD in response to the veteran's complaints.  Even so, 
the vast majority of the medical evidence, including the 
April 2002 VA examination report which indicated that the 
examiner had the opportunity to review the entire medical 
record before providing a diagnosis, supports the diagnosis 
of multiple sclerosis.  Therefore, the Board is persuaded 
that the diagnosis of multiple sclerosis explains the 
veteran's symptoms and is adequately supported on the record.

The Board is further persuaded by the medical evidence that 
it is at least as likely as not that the veteran's multiple 
sclerosis began during service or was manifest to a 
compensable degree within seven years of discharge.  This is 
so because the veteran's neurologist, Dr. Nunez, in an April 
11, 2002, medical record, diagnosed the veteran with 
"[m]ultiple sclerosis with symptoms that date back to 
1991."  There is no medical opinion of record which 
contradicts this opinion.  As support for this conclusion, 
Dr. Nunez mentions that the veteran had tingling and numbness 
in the lower extremities with a 12-day hospitalization in 
1993 for difficulty walking.  In fact, the veteran provided 
the records of this 1993 hospitalization during her personal 
hearing.  These records, from Christ Hospital in New Jersey, 
reveal that she sought treatment in August 1993, just two 
years after her separation from her final period of service, 
because of loss of sensation in the left leg and an inability 
to wiggle her toes.

In this regard, the Board notes that Dr. Nunez appears to 
have a good deal of experience in this practice area (she is 
a board-certified neurologist), and has arrived at her 
opinion on the matter based upon her examination of the 
veteran and a review of the pertinent medical records 
prepared by the neurologist who first diagnosed the veteran 
with multiple sclerosis.  In addition, it would appear that 
there is a plausible basis in the record for the conclusion 
that the veteran's multiple sclerosis had its origin in 
service or was manifest to a compensable degree within seven 
years of discharge, based on the service medical records 
which show that the veteran complained of occasional locking 
of the left knee; private medical records developed within 
seven years of service that show that the veteran was treated 
for neurological complaints in the lower extremities; and the 
testimony provided by the veteran in addition to other 
medical evidence which, when taken together, tend to 
establish the veteran's multiple sclerosis symptoms 
originated in service or within seven years of her discharge.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question of service connection.  38 C.F.R. § 3.102 
(2003).  Service connection for multiple sclerosis is 
therefore granted.

As the Board is providing a full grant of the benefit sought 
by the appellant with regard to the claim on appeal, a remand 
for compliance with the Veterans Claims Assistance Act of 
2000 VCAA is not warranted because any failure to comply with 
VCAA requirements would not be prejudicial to the appellant.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  




ORDER

Service connection for multiple sclerosis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



